10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00137-JLR Document 20 Filed 08/15/19 Page 1 of 3

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CARMEN JOHN PERRI,

Plaintiff,
v.

MAYFLOWER PARK HOTEL, INC.,

Defendant.

 

CARMEN JOHN PERRI,

Plaintiff,
v.

425 QUEEN ANNE, LLC.,

Defendant.

 

CARMEN JOHN PERRI,

Plaintiff,
v.

621 APARTMENTS, LLC,

Defendant.

 

 

JOINT MOTION TO DISMISS
425 QUEEN ANNE, LEC — |
2:19-CV-00137-JLR

NO. 2:19-cv-00137-JLR

JOINT MOTION TO DISMISS 425
QUEEN ANNE, LLC & O€D ER

BERESFORD ¢ BOOTH pitc
145 THIRD AVENUE SOUTH, SUITE 200
EDMONDS, WASHINGTON 98020
(425) 776-4100

 

 
wa Se BS UN

Oo. Se TD DH

10

11.

12
13
14
15
16
17
18
19
20
21
22
23

24

25
26

 

 

Case 2:19-cv-00137-JLR Document 20 Filed 08/15/19 Page 2 of 3

CARMEN JOHN PERRI,

Plaintiff,
v.

SORRENTO HOTEL PARTNERSHIP,

Defendant.

 

CARMEN JOHN PERRI,

Plaintiff,
v.

2301 THIRD AVENUE LP,

Defendant.

 

 

Plaintiff CARMEN JOHN PERRI and Defendant 425 QUEEN ANNE, LLC agree
and move the Court under FRCP 41 for an Order dismissing Defendant 425 QUEEN
ANNE, LLC with prejudice and without an award of costs, attorney fees or interest to any
party.

AGREED this 15th day of August, 2019.

THE LAW OFFICE OF DAN N. FIORITO, Ii BERESFORD BOOTH PLLC

 

 

/s/ Dan Fiorito /s/ Timothy E. Steen

Dan N. Fiorito, IIL, WSBA No. 34009 Timothy E. Steen, WSBA No.35560
844 NW 48" Street Nicholas L. Jenkins, WSBA No.31982
Seattle, Washington 98107 145 Third Avenue South

Telephone: (206) 299-1582 Edmonds, Washington 98020-3593
Facsimile: (206) 770-7590 Telephone: (425) 776-4100

Email: dan@danfiorito.com Facsimile: (425) 776-1700

Attorney for Carmen John Perri Email: tims@beresfordlaw.com

nicki @beresfordlaw.com
Attorneys for 425 Queen Anne LLC

JOINT MOTION TO DISMISS BERESFORD ¢ BOOTH piic
425 QUEEN ANNE, LLC —2 145 THIRD AVENUE SOUTH, SUITE 200
9:19-CV-00137-ILR EDMONDS, WASHINGTON 98020

(425) 776-4100

 

 
 

10

a

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00137-JLR Document 20 Filed 08/15/19 Page 3 of 3

[PROPOSED] ORDER
Based on the Joint Motion of the Parties, IT IS HEREBY ORDERED that:
Defendant 425 QUEEN ANNE, LLC is dismissed with prejudice and without costs,

fees, or interest awarded to any party.

ya
DONE IN OPEN COURT this _| day of August, 2819

7 CALA

HON®RABLEWAMES L. ROBART

 

CERTIFICATE OF SERVICE

i hereby certify that on August 15th _, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send electronic notification of
such filing to the following attorneys/interested parties:

Dan N. Fiorito, 11 dan@danfiorito.com
Attorney for Plaintiff

By: 4s/ Leah Bartoces
Leah Bartoces, Paralegal

JOINT MOTION TO DISMISS BERESFORD ¢ BOOTH pic
425 QUEEN ANNE, LLC —3 145 THIRD AVENUE SOUTH, SUITE 200
9:19-CV-00137-ILR. EDMONDS, WASHINGTON 98020

(425) 776-4100

 

 
